Citation Nr: 0603922	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-14 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent from 
April 10, 2002, to May 5, 2003, and in excess of 70 percent 
from May 6, 2003, for service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for PTSD and 
assigned an initial disability evaluation of 50 percent, 
effective April 10, 2002.
 
In December 2004, the Board remanded this case for additional 
evidentiary development.  Prior the matter being subsequently 
returned to the Board for appellate review, an October 2005 
rating decision assigned a 70 percent rating effective May 6, 
2003.  The appeal remains pending, however, because a maximum 
schedular rating must be assessed.  See, e.g., AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

Also, it is noted that in July 2003 the veteran withdrew his 
request for hearing before a Veterans Law Judge.


FINDINGS OF FACT

1.  From August 10, 2002, the evidence indicates that the 
veteran had difficulty in adapting to stressful circumstances 
(including work or a worklike setting), and had an inability 
to establish and maintain effective relationships, due to 
isolation, anger outbursts, and near continuous depressive 
symptomatology.

2.  The record lacks evidence that the veteran had total 
occupational and social impairment, as a result of his 
service-connected PTSD, due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent evaluation for 
the veteran's service-connected PTSD have been met from April 
10, 2002, to May 5, 2003, and thereafter, from May 6, 2003, 
the veteran is not entitled to a rating in excess of 70 
percent.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains June 2002, May 2003, and January 2005 
letters informing the veteran of which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  The latter two 
letters specifically told the veteran of information and 
evidence needed to substantiate and complete a claim for an 
increased initial rating, namely that evidence should show 
the service-connected disability had worsened.  As such, the 
veteran was effectively notified of information and evidence 
needed to substantiate and complete his claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received sufficient notification prior to 
the rating decision on appeal, and additional notification 
regarding a downstream element on appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (holding that any timing 
error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the January 2005 letter stated:  "If you have any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  As such, the principle underlying the "fourth 
element" was properly fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination or 
opinion when such is necessary to make a decision on the 
claim.  The claims file contains counseling records from the 
Vet Center from 2002-2003, a February 2003 VA examination 
report, letters from the Vet Center dated May 2003 and 
February 2004, and a January 2005 VA examination report.  
Also, the veteran's spouse submitted a statement.  Additional 
VA examination is not necessary, because the reports of 
record are sufficient and thorough.   

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Under Diagnostic Code 9411, 38 C.F.R. § 4.130, a 50 percent 
evaluation is warranted when the veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is applicable under Diagnostic Code 
9411 where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

As noted above, a February 2003 rating decision granted an 
initial disability evaluation of 50 percent, effective April 
10, 2002.  In that determination, the RO considered a July 
2002 letter from the veteran's spouse.  She stated that after 
the veteran returned from Vietnam, he used to have 
nightmares, and would awaken her with moaning and talking.  
She stated that since the veteran had not been working he 
would get angry sometimes for no reason.  

The RO also considered a February 2003 VA examination report, 
which contained the veteran's identification of the following 
symptomatology:  Severe insomnia that had persisted for many 
years; a tendency to worry a lot at night and think about 
military experiences; frequent bad dreams; chronic problems 
with depression that had recently worsened due to the death 
of some friends and family members, as well as losing a job; 
the tendency to cry easily; and excessive temper.  The 
examiner noted that the veteran endorsed significant anxiety 
symptoms nearing panic level under certain circumstances.  
When these circumstances occurred, he felt that he could not 
control the situation, and looked for exits.  The veteran 
could no longer attend sporting events, large groups of 
parties or crowed malls.  The veteran recalled only one 
serious dissociative episode that occurred years ago.  The 
veteran reported that he had intrusive thoughts about Vietnam 
on a daily basis.  Whenever it rained, he would get a morbid 
feeling.  

The veteran had lived with his wife for 33 years.  He was 
able to get out of the home to do some chores, but sometimes 
those activities generated anxiety and he tended to 
procrastinate.  The veteran's ability to go out varied, and 
he had good days and bad days.  At home, the veteran tended 
to sit in the corner and watch TV.  The veteran had worked in 
repairing copiers and computers, and in 1999, a new company 
took over and downsized.  Since he lost his job, he had 
worked sporadically, but not for the previous year.  

In terms of objective findings, the veteran was casually 
dressed and neatly groomed.  His thoughts were well organized 
with no evidence of psychotic content or process.  The 
veteran appeared to be moderately anxious and emotionally 
distressed, and was tearful several times during the 
interview.  

The examiner noted that formal mental status assessment 
revealed good cognitive function, including memory, and no 
further mental tests were recommended.  The diagnoses were 
Axis I, PTSD with depressive features, and Global Assessment 
of Function (GAF) 54, at present and over the last year.  

Progress notes from the Vet Center were added to the claims 
file after the rating decision on appeal.  An April 2002 
intake form noted that the veteran had been oriented to time, 
place, and person, and had a neat appearance.  The veteran 
presented with anxiety, and reported past suicidal ideation, 
and no history of attempts.  The veteran informed the intake 
counselor that a boss had informed him co-workers were scared 
of him.  He identified intrusive memories, avoidance, 
isolation, anger outbursts, and depression, and that symptoms 
had intensified since he had been laid off.  In May 2002, the 
veteran's affect and mood reflected anxiety, the counselor 
noted that the veteran's eyes teared up frequently, and that 
grief in relation to Vietnam experiences was evident.  During 
2002 and 2003, the veteran continued to explore and 
understand the impact PTSD had had on life over the years.  
In March 2003, the veteran's PTSD was exacerbated by current 
events.  

On his April 2003 VA Form 9, the veteran stated that his 
symptoms more closely approximated a 70 percent disability 
evaluation.  

The record contains a May 2003 letter from a Vet Center 
Readjustment Counseling Therapist, who assigned a GAF of 49.  
The letter articulated that the veteran experienced daily 
intrusive memories of deaths of comrades, and he had frequent 
nightmares.  The veteran had difficulty connecting with 
others, and always felt that he did not fit in.  Depression 
had contributed to the veteran's suicidal ideation (without 
history of attempts).

Another letter from the Vet Center, dated February 2004 and 
signed by a therapist and a physician, indicated that the 
veteran took psychotropic medications to treat depression, 
anxiety, and sleep disturbances caused by PTSD.  The 
veteran's mood remained generally depressed, his affect was 
often sad, and he frequently appeared on the verge of tears.  
The veteran described disconnection from family members, and 
though the veteran had been in a long lasting marriage, the 
letter indicated that the PTSD had adversely impacted his 
employment history due to inappropriate anger outbursts.  

Upon remand, the veteran underwent a January 2005 VA 
examination.  The veteran reported that he was only partially 
employed at the time.  The examiner noted that the veteran 
was severely isolated.  A mental status examination revealed 
that the veteran was oriented to time, place, and person, and 
he knew the current officeholders and intercity distances.  
The veteran was not psychotic, self-destructive, and his 
judgement and insight were intact.  The examiner found that 
psychometric testing was not necessary.  The diagnoses were 
Axis I, PTSD, and major depressive disorder secondary to 
Vietnam, and Axis V, current GAF 50, and this time last year, 
54.  

The examiner noted that the veteran retained the capacity to 
manage his own financial affairs, and that his psychosocial 
quality of life had dropped since the 2003 VA examination.  
Nothing much had changed, according to the VA examiner, 
except that in the examiner's opinion, the veteran was worse 
due to major depressive disorder (which the examiner found 
was worthy of a separate diagnosis).

Given the preceding, the Board determines that the veteran is 
entitled to a 70 percent evaluation effective April 10, 2002.  
Particularly, the evidence indicates that the veteran had 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and had an inability to 
establish and maintain effective relationships, due to 
isolation, anger outbursts, and near continuous depressive 
symptomatology.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

It is noted that the veteran apparently sought a 70 percent 
rating in his substantive appeal; the Board, however, will 
consider a maximum schedular at this time.  

The record does not support a finding that the veteran is 
entitled to a rating in excess of 70 percent from April 10, 
2002, for his service-connected disability.  None of the 
relevant evidence in the claims file indicates that the 
veteran had total occupational and social impairment due to 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.  

In fact, all of the recent assessments have found the veteran 
oriented to time, person, and place, the veteran's memory had 
been intact, and his personal hygiene had been appropriate.  
Though the veteran had anger outbursts and past suicidal 
ideation without attempt, the record lacks any support for a 
finding that the veteran had a persistent danger of hurting 
himself or others.  Also, the veteran had not been subject to 
hallucinations or delusions.  The veteran's PTSD has not 
manifested to the degree of severity with the complete degree 
of disabling impact as anticipated by a 100 percent 
evaluation as defined by regulation.    

Because the preponderance of the evidence is against a claim 
of entitlement to a rating in excess of 70 percent for 
service-connected PTSD, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a 70 percent rating from April 10, 2002, to 
May 5, 2003, is granted, and entitlement to a rating in 
excess of 70 percent from May 6, 2003, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


